ORlGlNM

In the United States Court of Federal Claims

No. 17-581C
Filed: June 21, 2018

F l L E D
$***$***********$$$****$**$$**$$$******$
=i JUN 21 2018
*
U.S. COURT
ERIC DRAKE, : FEDERAL cLA?A/i:g
. . Rule of the United States Court of Federal
Plaintlff, pro se, * . .
* Claims (“RCFC”) 59 (Motlon F or
V' s Reconsideration).
*
THE UNITED STATES, *
*
Defendant. *
$
s

*$***$$*$***$*$**$$$*$*$$**$$$$*$$$$$*$$

Eric Drake, Dallas, Texas, Plaintiff, pro Se.

Jeffrey M. Lowry, United States Department of Justice, Civil Division, Washington, D.C.,
Counsel for the Govermnent.

MEMORANDUM OPINION AND FINAL ORDER DENYING PLAINTIFF’S MOTION
FOR RECONSIDERATION

BRADEN, Chfef.]udge.
I. BACKGROUND.1

On May 30, 1990J Mr. Eric Dral2018 WL 1613869, at *1-2 (Fed. Cl. Apr. 3, 2018).

 

one (141) days of incarceration, Which time had already been served[,]” twenty-four months of
supervised release, and a fine of $2,570. 11/15/17 Am. Compi. Ex. 1~1.

Mr. Drake petitioned the Governor of Louisiana for a pardon in 1994. 11/15/17 Am.
Compl. 11 16. 'l`he Governor of Louisiana pardoned Mr. Drai2018 WL 1613869, at *6. Therein, the court determined
that it did not have jurisdiction to adjudicate the claims alleged in the April 27, 2018 Complaint,
because they Were time~barred by the statute of limitations lot

On April 13, 2018, Mr. Drake filed a Motion To Reconsider And For NeW Trial, Motion
To Set Aside Judgrnent, And Motion For The Court To Expand Statute of Lirnitations,2 requesting
that the court reconsider the April 3, 2018 Memorandum Opinion And Finai Order (“4/ 13/ 18
Mot.”). 4/13/18 Mot. 11 1. On June 11, 2018, Mr. Drake filed a Notice regarding the April 13,
2018 Motion For Reconsideration (“6/1 1/18 Notice”).3

II. STANDARD OF REVIEW.

The court may reconsider and alter or amend its judgment, if the movant can show that:
(1) there has been an intervening change in controlling law; (2) previously unavailable evidence is
now available; or (3) the motion is necessary to prevent manifest injustice See RCFC 59(a)(1);
See also Dairyland power Co~op v. United Sl‘ales, 106 Fed. Cl. 102, 104 (Fed. Ci. 2012)
(“Reconsideration is not to be construed as an opportunity to relitigate issues already decided
Rather, the moving party must demonstrate either an intervening change in controlling iaW,
previously unavailable evidence, or a manifest error of law or mistake offact.” (citation omitted)).
A motion f`or reconsideration requires “a showing of extraordinary circumstances.” Cnldwefl v.
UnitedSIafes, 391 F.3d 1226, 1235 (Fed. Cir. 2004) (citation omitted), cert denied 546 U.S. 826
(2005). Moreover, it is not intended to give an “unhappy litigant an additional chance to sway”

 

2 The court construes this as a Motion F or I"\econsiderationJ pursuant to RCFC 59.

3 The June 11, 2018 Notice provides “additional support for [Mr. Dral73 Fed. Cl. 524, 526 (Fed. Cl. 2006). Nor may a party
prevail by raising an issue for the first time on reconsideration When it Was ripe for adjudication
at the time the complaint Was filed. Id.

III. DISCUSSION.
A. Plaintiff’s Argument.

Mr. Drai2018 WL 1613869, at *3 (citing Gonzalez v. Thaler, 565 U.S. 134, 141 (2012) (“When a
requirement goes to subject~matter jurisdiction courts are obligated to consider sua sponte issues
that the parties have disclaimed or have not presented.”)). The April 3, 2018 l\/lemorandum
Opinion And Finai Order also explained that the United States Court of Federal Claims has
jurisdiction to adjudicate c‘any claim against the United States founded either upon the
Constitution, or any act of Congress or any regulation of an executive department, or upon any
express or implied contract for liquidated or unliquidated damaged in cases not sounding in tort.”
Dmke, 2018 WL 1613869, at °*‘5 (citing 28 U.S.C. § 1491(a)(1)). The Tucl2018 WL 1613869, at *5 (citing John R.
Sand & Gr‘avel Co. v. United Slates, 457 F.3d 1345, 1354 (Fed. Cir. 2006), a]j"’d, 552 U.S. 130
(2008)).

Mr. Dral2018 WL
1613869, at *6 (quotations omitted). As determined in the April 3, 2018 l\/lemorandum Opinion
And Final Order, this accrual occurred 26 years prior to the filing of the April 27, 2017 Complaint.
Dmke, 2018 WL 1613869, at ’*‘5. The April 13, 2018 l\/Iotion For Reconsideration does not identify
any intervening change in controlling laW, i,e. , it does not allege that the statute of limitations has
changed or that it is no longer a jurisdictional requirement See 4/13/ 18 Mot.; see also RCFC
59(a)(1). The April 13, 2018 Motion For Reconsideration also does not allege new facts that Were
not available at the time of the April 3, 2018 l\/lemorandun'i Opinion And Final Order, nor does the
April 13, 2018 Motion For Reconsideration identify a mistake of fact or law that Would result in
injustice See 4/13/ 18 Mot.

For these reasons, the court has determined that Mr. Dral